      Case 3:19-cv-01671-BR            Document 110      Filed 07/17/20    Page 1 of 7




Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE G ROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                         Case No. 3:19-cv-01671-BR

                     Plaintiff,                       IN ADMIRALTY

                             v.                       DECLARATION OF BRUCE HSUEH
                                                      IN SUPPORT OF RESPONSE IN
Amis Integrity S.A., in personam and M/V              OPPOSITION TO PLAINTIFF’S
AMIS INTEGRITY (IMO 9732412) her                      AMENDED MOTION FOR LEAVE TO
engines, freights, apparel, appurtenances,            AMEND THE VERIFIED COMPLAINT
tackle, etc., in rem,

                     Defendants.


          I, BRUCE HSUEH, declare as follows:

          1.         I am over the age of majority and, except as otherwise indicated, make this

declaration on personal knowledge, and am competent to testify regarding the facts contained

herein.

          2.         I serve as the Chief Financial Officer of Wisdom Marine Lines Co., Limited
HSUEH DECL. IN SUPP. OF OPP. TO MOT.TO AMEND- Page 1
[Case No. 3:19-cv-1671]



{29293-00620823;1}
      Case 3:19-cv-01671-BR           Document 110       Filed 07/17/20      Page 2 of 7




(Cayman) (“Wisdom Co. Ltd”). In my capacity as a Director of Wisdom S.A., I have

extensive knowledge of the corporate structure of the Wisdom group of corporations,

including affiliated corporations such as Amis Integrity S.A., and their nationality and

business operations. I am also familiar with the chartering of dry bulk vessels.

          3.         Wisdom Co. Ltd., Wisdom S.A., and Amis Integrity S.A. are all separate

corporations with their own boards of directors, 1 corporate books, and corporate accounts.

Wisdom Co. Ltd., is a Cayman corporation, which was formed in 2008. Wisdom S.A. and

Amis Integrity S.A., on the other hand, are Panamanian corporations. Wisdom S.A. was

formed in 1999; Amis Integrity S.A. was formed in 2017 in connection with the

construction/acquisition of the M/V AMIS INTEGRITY. Wisdom S.A. is a shareholder of

Amis Integrity S.A.; Wisdom Co., Ltd., has no direct ownership interest or control over Amis

Integrity S.A.

          4.         Wisdom Co. Ltd., Wisdom S.A., and Amis Integrity S.A. do not conduct

business in the State of Oregon. They are not licensed to do business in the State of Oregon;

have no offices, property, employees, or shareholders in Oregon; have never advertised in

Oregon; and have not sold products or services in Oregon. They have no agent or office in

the United States.

          5.         The M/V AMIS INTEGRITY is a Panamanian flagged vessel with IMO No.

9732412 and the International Call Sign H9XQ. Amis integrity S.A. is the registered owner



          1
         To be clear, there is some overlap. For example, I sit on the board of Wisdom S.A. and
Amis Integrity S.A. However, I do not sit on the board of Wisdom Co. Ltd., which in turn includes
two directors who do not sit on the Wisdom S.A. board. Importantly, each director is under strict law
and internal control to act for the best interest of the corporate entity—when I sit on the board of
Wisdom S.A., for example, I am required by law and internal control to act in the best interest of
Wisdom S.A.

HSUEH DECL. IN SUPP. OF OPP. TO MOT.TO AMEND- Page 2
[Case No. 3:19-cv-1671]



{29293-00620823;1}
       Case 3:19-cv-01671-BR          Document 110    Filed 07/17/20    Page 3 of 7




of the M/V AMIS INTEGRITY, and as such has distinct and separate obligations, including

bank loans and other vessel financing arrangements. Amis Integrity S.A. also employs the

crew, which generally consists of Chinese and Taiwanese citizens, through manning

agencies, e.g., Qingdao Enhance International Ship Management Co., Ltd. in the case of

Chinese crew.

          6.         Wisdom S.A. is not now and never was the owner or operator of the M/V

AMIS INTEGRITY. Wisdom S.A. has acted as manager on behalf of the Owners, Amis

Integrity S.A. In this capacity, Wisdom S.A. facilitated the charter of the vessel to 24Vision

in 2017, and later to The China Navigation Company Pte. Ltd. (“CNCO”)—the charter in

effect at the time of the arrest in October 2019. Such management is pursuant to a Ship

Management Contract under which the Owner pays Wisdom S.A. a monthly management

fee.    In the capacity of manager, Wisdom S.A. may collect and distribute charter hire

payments on behalf of the Owners. In such circumstances, Wisdom S.A. may be designated

as the beneficiary to whom the charterer should make the charter hire payments. But such

cash flow for income would be recorded as belonging to the Owners. The accounts of

revenue and costs to Owners would be properly recorded by the Managers and regularly

audited by CPAs, currently Ernst and Young.

          7.         When providing management services, Wisdom S.A., regularly engages

persons employed by Wisdom Marine International, Inc. (“Wisdom International”). These

are also separate corporations.        Wisdom S.A. has no ownership interest in Wisdom

International and vice versa. Further, Wisdom International has no ownership interest in

Amis Integrity S.A. Wisdom S.A. regularly pays Wisdom International management fees for

services provided by Wisdom International employees.

HSUEH DECL. IN SUPP. OF OPP. TO MOT.TO AMEND- Page 3
[Case No. 3:19-cv-1671]



{29293-00620823;1}
      Case 3:19-cv-01671-BR             Document 110       Filed 07/17/20     Page 4 of 7




          8.         Huan Jang, Curly Tsao, Tina Lai, and Mike Chao are Wisdom International

employees. Wisdom International employees who provide services for Wisdom S.A. as

outlined above in exchange for a management fee are not acting on behalf of Wisdom

International or Wisdom Co. Ltd. They are then acting on behalf of Wisdom S.A., which in

turn, in its capacity as manager under a Ship Management Contract, acts on behalf of the

Owners, in this instance Amis Integrity S.A. Further, neither these employees, Wisdom S.A.,

nor the Owners control or direct the vessel under a time charter such as is at issue here.

          9.         Under the charter party with 24Vision Chartering Solutions DMCC

(“24Vision”), once Owners delivered the vessel the Master was under the orders and

directions of 24Vision and 24Vision controlled and directed the vessel’s movements. Please

refer to paragraphs 8(a) and 15 of the charter party. Owners placed the vessel at 24Vision’s

disposal on/about July 14, 2017.

          10.        This is consistent with subsequent time charters of this vessel. The charterer

directs the vessel’s movements. For example, at the time of the arrest in October 2019, the

M/V AMIS INTEGRITY was under charter to The China Navigation Company Pte. Ltd.

(“CNCO”). CNCO had directed the vessel to load grain cargo in Vancouver, Washington.

          11.        I have reviewed the Declaration of Stavros Tsolakis in Support of Motion to

amend Complaint (Dkt. #81) and found a number of errors, including a number of errors:

          12.        Among other things, Wisdom S.A. does not own the M/V AMIS INTEGRITY

and is not its Registered Owner.

          13.        Wisdom S.A. does not direct, operate, or otherwise control the vessels that are

under time charter. It merely serves as the manager of the relationship with the charterer.

See paragraphs 8 and 9 above. Further, Wisdom S.A. is not a party or principal under the

HSUEH DECL. IN SUPP. OF OPP. TO MOT.TO AMEND- Page 4
[Case No. 3:19-cv-1671]



{29293-00620823;1}
      Case 3:19-cv-01671-BR            Document 110      Filed 07/17/20    Page 5 of 7




time charter. Wisdom S.A. is merely listed for purposes of disclosing its involvement as

manager. The only parties to the time charter are the Owners and Charterers.

          14.        Wisdom S.A. does not receive all charter hire payments. Mr. Tsolakis’s

unfounded claim at ¶¶9-15 of his declaration (Dkt #81) is speculation, and the inference that

Wisdom S.A. receives and retains all charter hire in fact false. In the capacity of manager,

Wisdom S.A. may collect and distribute charter hire payments on behalf of the Owners. In

such circumstances, Wisdom S.A. may be designated as the beneficiary to whom the

charterer should make the charter hire payments. But such cash flow for income would be

recorded as belonging to the Owners. The accounts of revenue and costs to Owners would be

properly recorded by the Managers and regularly audited by CPAs, currently Ernst and

Young.

          15.        The inference that a “Longview” clause in a charter party somehow indicates

knowledge or an expectation that a vessel will call at a U.S. port is unfounded and suggests a

complete lack of understanding of charter parties. The charter parties used are in significant

part based on boiler plate. This boiler plate is developed over time based on experiences

during prior charters. The “Longview” clause is an example of such boiler plate. We often

request, on behalf of the Vessel Owner, that such clause be included in the charter party

under negotiation, as we wish to avoid a repeat of a prior experience in the event the vessel

should call at said port. It may now be found in what we term our pro forma charter party.

Consequently, this clause may appear in a number of charter parties where there is no

expectation whatsoever that the vessel will call at any U.S. port. Indeed, the clause may be

found in a number of charter parties where the vessel is engaged in an exclusively Asian



HSUEH DECL. IN SUPP. OF OPP. TO MOT.TO AMEND- Page 5
[Case No. 3:19-cv-1671]



{29293-00620823;1}
      Case 3:19-cv-01671-BR            Document 110       Filed 07/17/20    Page 6 of 7




trade. The clause does not in any way signal an expectation that the vessel will call at

Longview or anywhere else in the U.S.

          16.        Wisdom S.A. itself does not fix voyage charters to the U.S. Once a vessel is

under charter, aside from prohibited ports under the charter party, Wisdom S.A. has no

control over a vessel’s movements or to what port its charterer may direct it.

          17.        Mr. Tsolakis’s statements regarding agents are particularly misleading.

Wisdom S.A. does not appoint agents in foreign ports as a general rule. In the rare event that

need for an agent to assist with a particular matter arises, Wisdom S.A. is almost always able

to utilize the charterer’s agent. The charterer is the entity that directs the vessel and therefore

entity more likely to have an agent in the port to which it directs the vessel.

          18.        Lastly, the suggestion that the withdrawal was a calculated or opportunistic

termination orchestrated by Wisdom S.A., or any Wisdom entity or employee, demonstrates

a complete lack of understanding or intentional disregard of the facts and the nature of the

time charter business. The whole purpose of time charter parties is to insure against market

risk—to secure a contract of daily hire that would be sufficient to cover the operating

expenses (i.e. to pay employees, ship’s crew, insurance, etc) and generate a reasonable profit;

and to enter into long charters especially is to safeguard against the uncertainties of the

freight market. Owners or managers who place vessels into time charters are generally

regarded as more risk averse. They avoid trading their vessels on the spot market where

charterers who are less risk-averse may shoulder both the risk and enjoy the rewards of the

market as it falls or rises. The M/V AMIS INTEGRITY was but one of several vessels under

a long-term time charter to 24Vision. When24Vision failed to pay charter hire under these

time charters, the Owners had no choice but to withdraw to mitigate damages. Accordingly,

HSUEH DECL. IN SUPP. OF OPP. TO MOT.TO AMEND- Page 6
[Case No. 3:19-cv-1671]



{29293-00620823;1}
Case 3:19-cv-01671-BR   Document 110   Filed 07/17/20   Page 7 of 7
